Citation Nr: 1704294	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-03 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental condition for VA compensation purposes.   

2.  Entitlement to service connection for a dental condition for treatment purposes.  

3.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.  

4.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.  

5.  Entitlement to an initial rating in excess of 10 percent prior to January 26, 2012, and in excess of 20 percent thereafter for diabetes mellitus.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.  

The June 2012 rating decision continued a 60 percent rating for ischemic heart disease, granted service connection for diabetes mellitus and assigned a 10 percent rating, granted service connection for residuals of a right wrist fracture and assigned a noncompensable rating and denied service connection for a dental treatment purposes for any dental condition to include gingivitis and gum disease.  In July 2012 the Veteran filed a notice of disagreement with the ratings assigned for ischemic heart disease and diabetes mellitus.  The Veteran also disagreed with the denial of service connection for a dental condition.  The Veteran was provided with a statement of the case in February 2013 that addressed the issues of an increased rating for ischemic heart disease and the denial of service connection for a dental condition.  The Board notes that the analysis in the statement of the case addressed service connection for a dental condition for both compensation and treatment purposes.  The Veteran perfected his appeal with a February 2013VA Form 9.  

The Board notes that in a December 2012 rating decision the RO assigned a 30 percent rating for the Veteran's diabetes mellitus, effective January 26, 2012.  As this is not considered a full grant of the benefits sought on appeal, this issue is still in appellant status.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, as will be discussed below, the Veteran has not yet been provided with a statement of the case for this issue.  The Board acknowledges that in an October 2014 correspondence, the RO listed entitlement to an increased rating as in issue on appeal.  However, as the Veteran has not been provided with a statement of the case, the issue is not properly before the Board.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

The July 2013 rating decision assigned a 30 percent rating, effective August 21, 2012, for the Veteran's bilateral pes planus.  The Veteran filed a notice of disagreement in September 2013 and was provided with a statement of the case in May 2015.  The Veteran perfected his appeal with a May 2015 VA Form 9.  

The issue of entitlement to service connection for a low back disability has been raised by the record in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's ischemic heart disease, the Veteran was last afforded a VA examination in April 2012.  A March 2015 VA treatment record shows that the Veteran underwent a cardiac catherization.  As such, the Board finds that the Veteran should be afforded new VA examinations to determine the current severity of his ischemic heart disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

In regards to the Veteran's pes planus, the Veteran was last afforded a VA examination in July 2013.  In a July 2014 statement, the Veteran reported that he was recently prescribed Gabapentin by the VA, a pain medication for his feet.  Additionally, in a March 2011 statement, the Veteran reported numbness and in a September 2013 statement the Veteran reported severe spasms and cramping at night.  However, a June 2013 VA treatment record shows that the Veteran has a history of neuropathy with cold feet; cramping at night and numbness.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity and nature of his service-connected bilateral pes planus.  

The Board also finds that the Veteran's claim for TDIU is inextricably intertwined with the issues being remanded herein and must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board furthers finds that the Veteran's claim for entitlement to service connection for a dental disability for treatment purposes is inextricably intertwined with the claims for increased ratings and the Veteran's claim for a TDIU.  The Board notes that under 38 C.F.R. § 17.161 Veteran's whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility) may be authorized for outpatient dental treatment.  Therefore, this issue must also be deferred pending resolving these preliminary matters.

Additionally, as stated above, the Veteran filed a July 2012 notice of disagreement with the disability rating for his service connected diabetes, awarded in the June 2012 rating decision.  Also, as stated above, the RO has not provided the Veteran with a statement of the case addressing this issue. As such, the claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, in regards to all of the issues on appeal, the Veteran appointed Jewish War Veterans as his representative in February 1970.  To date, the Veteran has not revoked this representation.  However, a review of the Veteran's claims file shows that Jewish War Veterans has not been provided with notice of the rating decisions on appeal or the statements of the case.  Therefore, on remand, the Veteran's representative should be provided with notice of the relevant documents of record. 

Accordingly, the case is REMANDED for the following action:

1. Send a copy of the June 2012 rating decision, July 2013 rating decision, February 2013 statement of the case and May 2015 statement of the case to the Veteran's representative.  

2. Issue a statement of the case pertaining to the issue of entitlement to an initial rating in excess of 10 percent prior to January 26, 2012, and in excess of 20 percent thereafter for diabetes mellitus.  The issue should only be returned to the Board if a timely substantive appeal is filed.

3. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

4. Obtain VA treatment records dated March 2015 to the present.  

5. Schedule the Veteran for a new VA examination to determine the current severity of his ischemic heart disease.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include metabolic equivalent testing, the examiner should describe all of the symptoms related to the Veteran's ischemic heart disease.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's ischemic heart disease.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected Veteran's ischemic heart disease, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. Schedule the Veteran for a new VA examination to determine the current severity of his bilateral pes planus.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should describe all of the symptoms related to the Veteran's bilateral pes planus.  

The examiner should specifically address the etiology of the Veteran's reported numbness, spasms and cramping.  The examiner, if reasonably possible, should differentiate the symptoms manifested by his service-connected pes planus from those which are manifested by nonservice-connected disabilities (e.g. neuropathy).

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's bilateral pes planus.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected Veteran's bilateral pes planus, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7. After completing the above, the Veteran's claims, including entitlement to a TDIU and entitlement to service connection for a dental condition for treatment purposes, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112  (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




